PER CURIAM.
The threshold question in this case is whether a claim for benefits was filed with the Division of Workers’ Compensation before the statute of limitations ran. Surprisingly, the judge of compensation claims found that Mr. Rodriguez’ attorney had timely filed a claim for benefits. It is not at all clear that such a claim was ever filed with the Division, and the record contains not a shred of evidence that anybody filed a claim for benefits for Mr. Rodriguez within the time allowed.
Reversed.
BARFIELD, C.J., and ERVIN and BENTON, JJ., concur.